Order
Bar Counsel for the Alaska Bar Association and attorney Gayle Brown entered into a stipulation for discipline by consent that would result in a public censure. The Bar Association’s Disciplinary Board approved the stipulation and now recommends that we do so, as well, and so censure Brown. The facts of Brown’s misconduct are set forth in the stipulation, which is attached as an appendix.1 We take these facts as true,2 and we apply our independent judgment to the sanction’s appropriateness.3
Based on the stipulated facts we agree with the legal analysis—set out in the stipulation—that a public censure is the appropriate sanction for Brown’s misconduct. Accordingly:
Gayle Brown is publicly censured and shall appear before this court at a later-scheduled time to accept the censure in person. In addition Brown shall pay $1,000 to the Alaska Bar Association within 60 days from entry of this order for disciplinary costs and fees incurred in this case.
Entered by direction of the court.

. The stipulation has been edited to delete identifying references to others, for clarification, and to conform to supreme court technical requirements; attachments to the stipulation have been removed.


. Cf. In re Miles, 339 P.3d 1009, 1018 (Alaska 2014) (stating we independently review entire disciplinary proceeding record while affording great weight to Disciplinary Board’s findings of fact).


. Id.